WELLS, J.
We initially accepted jurisdiction to review City of Miami v. PosF-Neiusweek Stations Florida, Inc., 837 So.2d 1002 (Fla. 3d DCA 2002), a decision of the district court of appeal certifying a question to be of great public importance pursuant to article V, section 3(b)(4) of the Florida Constitution. Upon further consideration, we have now determined that we should exercise our discretion and discharge jurisdiction. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
ANSTEAD, C.J., and PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.